Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 15-19, 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant elected Group I, directed to an additively manufactured substrate, rather than Group II drawn to an electronic device in the response dated 12/23/20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19, 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghanea-Hercock, U.S. Patent Application Publication No. 2016/0380634.  
Ghanea-Hercock discloses an additively manufacture substrate having a first and second region which defines n internal contour which defines a sealed cavity, which corresponds to the claimed inclusion, wherein the first and second major contours of the inclusion correspond to the first and second internal contours of the substrate,  wherein an inclusion such as at least two 3D printed cathodes and a 3D Printed anode are placed.  See paragraph 0009.  The substrate seals the cavity.  See paragraph 0021.  The 3D printed cathodes and anodes can be metal.  See paragraphs 0053-0054.   The substrate can be made from plastic or ceramic and can be  isotropic and homogenous since it is the same throughout but will have anisotropic tensile strength since different areas have different thicknesses.  See paragraph 0052.  The cavity can contain cathodes and anodes which are embedded into the material which are metallic and the cavity can further comprise a non-conductive, (non-metallic sealing layer), which corresponds to the second non-metal member as claimed in claim 14.  See paragraph 0064.    
Applicant’s amendments and arguments filed 2/26/22 have been carefully considered.  Applicant’s amendment is sufficient to overcome the previous rejection.  A new rejection is set forth above in view of the amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789